Title: Resolution of the Mississippi Territory Legislature, 29 December 1814
From: Mississippi Territory Legislature
To: 


        
          Representative Chamber 29th. December 1814.
        
        We the Representatives of the people of the Mississippi Territory of the United States in General assembly convened: have seen with lively indignation the haughty propositions made by the ministers of the British Government to our ministers at Ghent as the basis of a treaty of peace between the two Countries: These propositions afford an additional manifestation of the imperious spirit of that Government, and the deadly hostility which it entertains against our national prosperity: To accede to them would be to surrender not only our national honor, but our existence as a free, sovereign, and independent people, Wherefore,
        Resolved unanimously, as the representatives of the people of the Mississippi Territory that we tender to the General Government our undivided support in repelling the aggressions, and unjust demands of our enemy, and that we prefer a sacrafice of our lives and fortunes to the surrender of our rights, or our national dignity.
        
          Danl, BurnetSpeaker of the House of RepresentativesL, P, January, clk.
        
      